81,7('67$7(6',675,&7&2857
                               )257+(',675,&72)&2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
',675,&77,7/(                     
                                    
                  3ODLQWLII        
                                    
      Y                                                  &LYLO$FWLRQ1R  $%-
                                    
$1,7$.:$55(1 et al.            
                                    
                  'HIHQGDQWV       
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


                                     0(025$1'8023,1,21

        'HIHQGDQWV $QLWD :DUUHQ DQG 7LPRWK\ 'D\ KDYH PRYHG IRU VXPPDU\ MXGJPHQW

FRQWHQGLQJWKDWSODLQWLII'LVWULFW7LWOHODFNVVWDQGLQJWRSXUVXHLWVFODLPVLQWKLVFDVH%HFDXVH

SODLQWLIIKDVWKHQHFHVVDU\ VWDQGLQJWKHPRWLRQZLOOEHGHQLHG

        7KH&RXUWKDVVHWIRUWKWKHIXOOIDFWXDOEDFNJURXQGRIWKLVFDVHLQQXPHURXVSUHYLRXVRUGHUV

DQGUHSHDWVRQO\WKHUHOHYDQWIDFWVKHUHSee 2UGHU'HF>'NW @JUDQWLQJSODLQWLII¶V

PRWLRQIRUSUHOLPLQDU\LQMXQFWLRQ2UGHU-DQ>'NW @GHQ\LQJGHIHQGDQWV¶PRWLRQ

WRVWD\SUHOLPLQDU\LQMXQFWLRQ0HP2S	2UGHU-XQH>'NW @GHQ\LQJGHIHQGDQWV¶

PRWLRQVWRGLVPLVVDQGGHIHQGDQW:DUUHQ¶VPRWLRQWRFRPSHODUELWUDWLRQDQGVWD\SURFHHGLQJV

0HP2S	2UGHU-XQH>'NW@GHQ\LQJGHIHQGDQWV¶PRWLRQWRVWD\GLVFRYHU\

        3ODLQWLIILVDUHDOHVWDWHVHWWOHPHQWFRPSDQ\WKDWRQ-XO\KDQGOHGWKHVDOHRID

SURSHUW\IRUPHUO\RZQHGE\GHIHQGDQW:DUUHQ$P&RPSO>'NW @([WR$P

&RPSO >'NW  @ FRQWUDFW EHWZHHQ SODLQWLII DQG GHIHQGDQW :DUUHQ  $W WKH WLPH RI WKH VDOH

SODLQWLII PLVWDNHQO\ ZLUHG  WKDW ZDV RZHG WR :HOOV )DUJR WKH PRUWJDJH OHQGHU WR

GHIHQGDQW :DUUHQ  $P &RPSO   3ODLQWLII DOOHJHV WKDW GHIHQGDQW :DUUHQ¶V DGXOW VRQ
GHIHQGDQW'D\DVVLVWHGKLVPRWKHUZLWKWKHVHWWOHPHQWSURFHVVDQGZDVSUHVHQWDWWKHFORVLQJ$II

RI6WHYHQ6XVKQHU([%WR3O¶V2SSWR'HIV¶0RWIRU6XPP->'NW @³6XVKQHU$II´

 0RWIRU3UHOLP,QM+U¶J7U'HF³+U¶J7U´DW DQGWKDWLPPHGLDWHO\

DIWHUZDUGVGHIHQGDQW:DUUHQWUDQVIHUUHGVRPHRIWKHVHIXQGVWRGHIHQGDQW'D\ DQGRWKHUV See,

e.g.([WR$P&RPSO>'NW @FDVKLHU¶VFKHFNIRU PDGHRXWWRGHIHQGDQW'D\DQG

$QWKRQ\ 6LOYD  ([  WR $P &RPSO >'NW  @ FDVKLHU¶V FKHFN IRU  PDGH RXW WR

GHIHQGDQW'D\ 3ODLQWLIIDOVRDOOHJHVWKDWGHIHQGDQWVVSHQWDQGKDYHUHSHDWHGO\UHIXVHGWRUHWXUQ

WKHIXQGVsee, e.g. 6XVKQHU$II  ± ZKLFKGHIHQGDQWVKDYH\HWWR GHQ\

        'HIHQGDQWVPRYHGIRUVXPPDU\MXGJPHQWRQ-XQH RQWKHVROHJURXQG WKDWSODLQWLII

GRHVQRWKDYHVWDQGLQJWRSXUVXHLWVFODLPV0RWIRU6XPP->'NW @³'HIV¶0RW´ DW

³7KHUHLVQRPDWHULDOIDFWLQGLVSXWHWKDWWKHHQWLUHW\RIWKHPRQH\GHPDQGHGE\'LVWULFW7LWOH

ZRXOG EH PRQH\ GXH WR QRQSDUW\ :HOOV )DUJR´ 'HIHQGDQWV¶ WKHRU\ LV WKDW DOWKRXJK LW ZDV

'LVWULFW7LWOHWKDWUHFHLYHGDQGZDVVXSSRVHGWRGLVEXUVHWKHIXQGVDWWKHVHWWOHPHQWLWZDV'LVWULFW

7LWOH WKDW LQDGYHUWHQWO\ ZLUHGIXQGVWRGHIHQGDQW:DUUHQDQG'LVWULFW 7LWOH LVQRZ VHHNLQJ WKH

UHWXUQRIWKRVH IXQGVEDVHGRQLWVFRQWUDFWZLWK:DUUHQDQGRWKHUHTXLWDEOHJURXQGV'LVWULFW7LWOH

GLG QRW LWVHOI VXIIHU WKH HFRQRPLF KDUP WKDW FRXOG JLYH ULVH WR $UWLFOH ,,, VWDQGLQJ EHFDXVH WKH




       $W RUDO DUJXPHQW GHIHQGDQWV¶ FRXQVHO GHFOLQHG WR FRQWHVW SODLQWLII¶V DVVHUWLRQ LQ DQ
DIILGDYLWWKDW'D\ZDVSUHVHQWDWWKHFORVLQJDQGDFNQRZOHGJHGWKDWDVDUHVXOWWKDWDOOHJDWLRQ
ZRXOGEHDFFHSWHGDVHYLGHQFHLQWKLVFDVH+U¶J7UDW

      3ODLQWLIIDOOHJHVWKDW6LOYDLVDUHODWLYHRIWKHGHIHQGDQWV0HPRI3	$LQ6XSSRI3O¶V
0RWIRU3UHOLP,QM>'NW @DW3ODLQWLIIDOVRDOOHJHVWKDWWKHFKHFNZDV
GHSRVLWHGLQDQDFFRXQWRZQHGE\6LOYDDQGXVHGWRSXUFKDVHUHDOSURSHUW\LQ0DU\ODQGSee ([
WR$P&RPSO>'NW@FRS\RIZLUHWUDQVIHUIURP6LOYDWRWKH%UHQQDQ7LWOH&RPSDQ\([
WR$P&RPSO>'NW@GHHGRIWUXVW


                                                       
PRQH\ZDVXOWLPDWHO\RZHGWR:HOOV)DUJRId.0HPRI3	$LQ6XSSRI0RWIRU6XPP-

>'NW @³'HIV¶0HP´DW±

        6XPPDU\MXGJPHQWLVDSSURSULDWH³LIWKHPRYDQWVKRZVWKDWWKHUHLVQRJHQXLQHGLVSXWHDV

WRDQ\PDWHULDOIDFWDQGWKHPRYDQWLVHQWLWOHGWRMXGJPHQWDVDPDWWHURIODZ´)HG 5&LY3

D  7KH SDUW\ VHHNLQJ VXPPDU\ MXGJPHQW EHDUV WKH ³LQLWLDO UHVSRQVLELOLW\ RI LQIRUPLQJ WKH

GLVWULFW FRXUW RI WKH EDVLV IRU LWV PRWLRQ DQG LGHQWLI\LQJ WKRVH SRUWLRQV RI WKH SOHDGLQJV

GHSRVLWLRQVDQVZHUVWRLQWHUURJDWRULHVDQGDGPLVVLRQVRQILOHWRJHWKHUZLWKWKHDIILGDYLWVLIDQ\

ZKLFKLWEHOLHYHVGHPRQVWUDWHWKHDEVHQFHRIDJHQXLQHLVVXHRIPDWHULDOIDFW´Celotex Corp. v.

Catrett  86    LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG  7R GHIHDW VXPPDU\

MXGJPHQWWKHQRQPRYLQJSDUW\PXVW³GHVLJQDWHVSHFLILFIDFWVVKRZLQJWKHUHLVD JHQXLQHLVVXH

IRU WULDO´  Id. DW  LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG  7KH H[LVWHQFH RI DIDFWXDO GLVSXWH LV

LQVXIILFLHQW WRSUHFOXGHVXPPDU\MXGJPHQWAnderson v. Liberty Lobby, Inc.86±

$GLVSXWHLV³JHQXLQH´RQO\LIDUHDVRQDEOHIDFWILQGHUFRXOGILQGIRUWKHQRQPRYLQJ

SDUW\DIDFWLVRQO\³PDWHULDO´LILWLVFDSDEOHRIDIIHFWLQJWKHRXWFRPHRIWKHOLWLJDWLRQId. DW

Laningham v. U.S. Navy)G'&&LU,QDVVHVVLQJDSDUW\¶VPRWLRQWKH

FRXUWPXVW³YLHZWKHIDFWVDQGGUDZUHDVRQDEOHLQIHUHQFHVµLQWKHOLJKWPRVWIDYRUDEOHWRWKHSDUW\

RSSRVLQJWKHVXPPDU\MXGJPHQWPRWLRQ¶´Scott v. Harris86DOWHUDWLRQV

RPLWWHGTXRWLQJUnited States v. Diebold, Inc.86SHUFXULDP

        $SODLQWLIIFDQHVWDEOLVKWKDWLWKDVVWDQGLQJE\VKRZLQJ WKDW³LWKDVVXIIHUHGDQµLQMXU\

LQ IDFW¶ WKDW LV D FRQFUHWH DQG SDUWLFXODUL]HG DQG E DFWXDO RU LPPLQHQW QRW FRQMHFWXUDO RU

K\SRWKHWLFDOWKHLQMXU\LVIDLUO\WUDFHDEOHWRWKHFKDOOHQJHGDFWLRQRIWKHGHIHQGDQWDQGLW

LV OLNHO\ DV RSSRVHG WR PHUHO\ VSHFXODWLYH WKDW WKH LQMXU\ ZLOO EH UHGUHVVHG E\ D IDYRUDEOH

GHFLVLRQ´ Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.86±  7KH



                                                       
³LQMXU\LQIDFW´HOHPHQWZKLFKLVDWLVVXHKHUH UHTXLUHVDSDUW\WR³VKRZWKDWKHSHUVRQDOO\KDV

VXIIHUHG VRPH DFWXDO RU WKUHDWHQHG LQMXU\ DV D UHVXOW RI WKH SXWDWLYHO\ LOOHJDO FRQGXFW RI WKH

GHIHQGDQW´Valley Forge Christian Coll. v. Americans United for Separation of Church & State,

Inc.86TXRWLQJGladstone, Realtors v. Village of Bellwood86

 see also Public Citizen v. Nat’l Highway Traffic Safety Admin.)G

'&&LU Fla. Audubon Soc. v. Bentsen)G'&&LU

        7KLV LV DQ DFWLRQ IRU EUHDFK RI FRQWUDFW EURXJKW E\ D SDUW\ WR WKH FRQWUDFW DJDLQVW WKH

FRXQWHUSDUW\  7KH H[LVWHQFH RI WKH FRQWUDFW EHWZHHQ 'LVWULFW 7LWOH DQG GHIHQGDQW :DUUHQ LV

XQGLVSXWHG ,QGHHGGHIHQGDQW:DUUHQKHUVHOIVRXJKWWRLQYRNHWKHWHUPVRIWKHVDPHFRQWUDFWLQ

KHUPRWLRQWRVWD\DQGWRFRPSHODUELWUDWLRQSee 'HI:DUUHQ¶V0RWWR&RPSHO$UELWUDWLRQ	

6WD\ 3URFHHGLQJV >'NW  @ ,Q DGGLWLRQ WKLV FDVH VHHNV UHPHGLHV LQ WRUW DJDLQVW GHIHQGDQWV

:DUUHQDQG'D\IRUWKHLU DOOHJHGZURQJIXOIDLOXUHWRUHWXUQIXQGVWKDWGRQRWEHORQJWRWKHP $V

WKH&RXUWKDVLQGLFDWHGWZLFHEHIRUH SODLQWLII KDVVWDQGLQJWRSXUVXHLWVFODLPVKHUH

                7KHUHLVQRTXHVWLRQWKDWSODLQWLIIKDVVWDQGLQJWRSXUVXHLWVFODLPVLQWKLV
                FDVH)LUVWSODLQWLII¶VEUHDFKRIFRQWUDFWFODLPDJDLQVWGHIHQGDQW:DUUHQ
                SODLQO\DOOHJHVWKDWSODLQWLIIKDVVXIIHUHGDQ³LQMXU\LQIDFW´± WKHEUHDFKRI
                WKHFRQWUDFW± WKDWLV³WUDFHDEOHWR´GHIHQGDQW:DUUHQDQGUHGUHVVDEOHE\WKH
                &RXUW$QGVHFRQGGHIHQGDQWV¶RQJRLQJUHIXVDOWRUHWXUQWKH
                WR SODLQWLII KDV SODFHG SODLQWLII VTXDUHO\ LQ WKH SDWK RI ³LPPLQHQW´ DQG
                ³FRQFUHWH DQG SDUWLFXODUL]HG´ KDUP  $OO SDUWLHV DSSHDU WR DJUHH WKDW WKLV
                DPRXQWLVVWLOORZHGWR:HOOV)DUJRDQGWKH IDFWWKDW:HOOV)DUJRPD\QRW
                \HWKDYHVRXJKWWRFROOHFWWKHIXQGVIURPSODLQWLIIGRHVQRWFKDQJHWKHIDFW
                WKDWGHIHQGDQWV¶UHIXVDOWRUHWXUQWKHIXQGVKDVH[SRVHGSODLQWLIIWROLDELOLW\

0HP2S	2UGHU-DQDW FLWDWLRQVRPLWWHG0HP2S	2UGHU-XQHDW

±

        1RWKLQJLQGHIHQGDQWV¶VXPPDU\MXGJPHQWEULHILQJDOWHUVWKLVDQDO\VLV 'HIHQGDQWVDUJXH

WKDWSODLQWLIIKDV³VKRZ>Q@QRGHPDQGOHWWHULQGHHGQRFRUUHVSRQGHQFHDWDOOIURPDQ\RWKHUSDUW\

WRWKHUHDOHVWDWHFORVLQJGHPRQVWUDWLQJLWKDVDQ\REOLJDWLRQZKDWVRHYHUWRSD\DQ\RQH´ 5HSO\


                                                      
0HPLQ6XSSRI'HIV¶0RW>'NW@DWQRURWKHUZLVHHVWDEOLVKHGLWVLQMXU\LQWKLVFDVH

'HIHQGDQWV IXUWKHUSRLQWWRHYLGHQFHWKDWSXUSRUWHGO\HVWDEOLVKHVWKDW³:HOOV)DUJRLQWHQGVWRVHHN

LWVRZQUHPHGLHVDQGKDVQHLWKHUUHTXHVWHGQRUDXWKRUL]HG'LVWULFW7LWOHWRGRLWVELGGLQJLQWKLV

UHJDUG´'HIV¶0HPDWsee also ([$WR'HIV¶ 0RW>'NW @ $GMXVWDEOH5DWH+RPH

(TXLW\&RQYHUVLRQ6HFRQG'HHGRI7UXVW([%WR'HIV¶0RW>'NW @ $SSRLQWPHQWRI

6XEVWLWXWH7UXVWHHV

        %XWGHIHQGDQWV¶H[KLELWVGRQRWHVWDEOLVKDQ\IDFWWKDWLVPDWHULDOWKDWZRXOGUHTXLUHWKH

HQWU\RIMXGJPHQWLQWKHLUIDYRU7KH\GRQRWGHPRQVWUDWHZKDW LQWHQWLRQVLIDQ\QRQSDUW\ :HOOV

)DUJRKDVZLWKUHVSHFWWRGHIHQGDQWVDQGZKHWKHULQIDFWWKHPRQH\RZHGWRWKHOHQGHUZLOOEH

UHWULHYHGWKURXJKRWKHUPHDQV

        0RUHRYHUHYHQLI:HOOV)DUJRLV SXUVXLQJLWVRZQUHPHGLHVWKDWZRXOG QRWFKDQJHWKH

IDFWWKDWSODLQWLIIWRRKDVEHHQLQMXUHG ,QDVZRUQDIILGDYLWWKHSUHVLGHQWRI'LVWULFW7LWOHVWDWHV

WKDWEHFDXVHRIGHIHQGDQWV¶UHIXVDOWR UHWXUQ WKH IXQGV ³'LVWULFW7LWOHKDVEHHQH[SRVHGWRWKH

0RUWJDJH/HQGHUIRUSD\PHQWRIWKHHQWLUHDPRXQWGXHWR SD\RIIWKHORDQ´DQG³'LVWULFW7LWOHLV

DOVRH[SRVHGWROLDELOLW\IURPWKHQHZRZQHURIWKH3URSHUW\DQG'LVWULFW7LWOH¶VFRPPHUFLDOOHQGHU

IRULWVRXWVWDQGLQJOLQHRIFUHGLW´ 6XVKQHU$II ,QRWKHUZRUGVSODLQWLII¶VHYLGHQFH± ZKLFK

GHIHQGDQWV KDYH QRWUHEXWWHG ± VKRZVWKDWSODLQWLII ³KDVVXIIHUHGVRPHDFWXDOor threatened LQMXU\

DVDUHVXOWRIWKHSXWDWLYHO\LOOHJDOFRQGXFWRIWKHGHIHQGDQW>V@´ See Valley Forge86DW 

HPSKDVLVDGGHG FLWDWLRQRPLWWHG see also AT&T Corp. v. FCC)G'&&LU